Citation Nr: 0926682	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
denied service connection for a low back disability.  In June 
2009, the Veteran testified at Travel Board hearing at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran's service treatment records show that he was 
treated for low back problems on a number of occasions.  On a 
medical history form at the time of the August 1972 
enlistment examination, the Veteran checked that he did not 
have recurrent back pain.  The reviewing examiner also did 
not refer to any low back problems.  The objective August 
1972 enlistment examination report included a notation that 
the Veteran's spine and other musculoskeletal systems were 
normal.  An August 1972 report, just five days after the 
Veteran entered service, indicated that he was examined for 
recruit training and found to be physical qualified.  There 
was a notation that the Veteran had a "fracture lower 
lumbar" in 1971.  

A November 1972 treatment entry indicated that the Veteran 
reported that he had pain in his back that had been bothering 
him that day.  He stated that his back would hurt when he 
moved.  It was reported that the Veteran had past experience 
with back trouble.  Another November 1972 entry on that same 
day indicated that the Veteran came to sick bay for the above 
symptoms.  It was noted that the Veteran complained to have 
received a back injury in boot camp, but that it was not 
recorded in the health record.  The Veteran continued to 
receive treatment for low back complaints throughout November 
1972.  A subsequent November 1972 entry noted that the 
Veteran was seen for follow-up of chronic lumbosacral back 
pain and that he had full range of motion with minimal lumbar 
spasm.  The impression was chronic low back syndrome.  A 
further November 1972 entry related that the Veteran 
complained about back pain again.  He stated that he had a 
sharp pain when he was turning around and that he presently 
still had pain.  The February 1973 objective separation 
examination report included a notation that the Veteran's 
spine and other musculoskeletal systems were normal.  

Post-service private treatment records show treatment for 
variously diagnosed low back problems.  

For example, a September 1999 radiological report from St. 
Joseph's Hospital, as to the Veteran's lumbar spine, 
indicated that he had low back pain.  As to an impression, it 
was noted that the Veteran had mild degenerative changes and 
that no acute fracture was visualized.  It was also reported 
that there was no evidence of scoliosis or spondylolisthesis.  
A subsequent September 1999 report of a computed tomography 
scan, as to the Veteran's lumbar spine, from the same 
facility noted that he had left leg pain.  The impression was 
small left lateral, probably subligamentous herniation of the 
L5-S1 intervertebral disk; mild diffuse bulging of the L4-L5 
intervertebral disk; and subarticular sclerosis, lateral 
aspect, right sacroiliac synchondrosis and inferior anterior 
sacral side of the left sacroiliac synchondrosis.  

A June 2000 treatment entry from E. P. Conradson, M.D., 
indicated that the Veteran complained of low back pain off 
and on that radiated to the posterior calves, bilaterally.  
It was noted that the Veteran had been hospitalized three 
times for back strain with traction.  A diagnosis was not 
provided at that time.  A February 2001 treatment entry 
apparently from the Harwood Clinics related an assessment of 
a lumbar L5-S1 herniated nucleus pulposus with left 
radiculopathy.  An April 2003 treatment entry from Dr. 
Conradson noted that the Veteran had chronic low back pain 
with minimal bulging in the past.  The assessment included 
low back pain, recurrent, and rule out a slipped disc.  

A December 2003 entry from Dr. Conradson noted that the 
Veteran had a longstanding history of low back pain which had 
worsened since he suffered an injury at work in November 2003 
when he tried to catch a heavy metal part at work.  The 
assessment was herniated nucleus pulposus, lumbar, with 
radiculopathy.  

A January 2004 statement from Dr. Conradson noted that the 
Veteran had a recent onset of low back pain starting at work 
beginning one week prior to Thanksgiving in 2003.  Dr. 
Conradson stated that the Veteran had a herniated nucleus 
pulposus of L5-S1.  The impression included lumbar herniated 
nucleus pulposus at L5-S1 with radiculopathy.  

An April 2006 statement from Dr. Conradson reported that the 
Veteran had been a patient in his practice since 1998.  Dr. 
Conradson stated that the Veteran had been treated for 
chronic preexisting back pain since that time and that he 
carried a diagnosis of a lumbar herniated nucleus pulposus.  
Dr. Conradson indicated that the condition of the Veteran's 
low back pain began in 1972 to 1973 with a military service 
back injury.  The Board observes that there is no indication 
that Dr. Conradson reviewed the Veteran's claims file in 
providing his opinion.  

An August 2006 VA spine examination report noted that the 
Veteran's claims file was reviewed prior to the examination.  
The examiner reviewed the Veteran's history, including his 
service treatment records, in detail.  The impression was 
chronic left-sided low back pain and L5-S1 herniated nucleus 
pulposus, with evidence of chronic S1 radiculopathy, since at 
least 2003.  The examiner commented that after reviewing the 
Veteran's service treatment records, and performing a 
physical examination, he would have to conclude that it was 
less likely than not that the Veteran's current low back pain 
was the result of problems he suffered in the service.  As to 
a rationale, the examiner stated that there was a paucity of 
evidence to suggest that the Veteran's low back pain in the 
service was of the same radicular type of back pain that he 
incurred in November 2003.  The examiner also remarked that 
he had no records to substantiate the Veteran's claims of low 
back pain between 1973 and 2003.  The examiner indicated that 
given the Veteran's age and the type of work he was involved 
in, it appeared more likely to suggest that his herniated 
nucleus pulposus occurred during a job-related incident.  The 
examiner related that he felt it was more likely than not 
that the Veteran's back problem, as it existed presently, and 
based on the evidence available, would have occurred whether 
he had the back problems that were mentioned in the claims 
file in the service or not.  

The Board observes that although the VA examiner reported 
that he reviewed the Veteran's claims file and referred to 
his service treatment records, the examiner did not mention 
the August 1972 report that included a notation that the 
Veteran had a "fracture lower lumbar" in 1971.  
Additionally, the VA examiner did not address whether any 
pre-service low back problems were aggravated by service.  
Further, the Board notes that the VA examiner appears to have 
overlooked the 1999 and 2000 records from St. Joseph's 
Hospital and from Dr. Conradson, when he stated that there 
were no reports of record to substantiate the Veteran's 
claims of low back pain between 1973 and 2003.  Subsequent to 
the August 2006 VA spine examination report, private records 
were submitted that show, as noted above, treatment for low 
back problems since at least 1999.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for a low back disability.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  



Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for low back problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  Based 
on a review claims file, examination of 
the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as at least 
as likely as not (50 percent or greater 
probability) that any diagnosed low back 
disabilities are etiologically related to 
his periods of service.  If the examiner 
finds that any diagnosed low back 
disabilities existed prior to the 
Veteran's period of service, the examiner 
should comment on whether any such pre-
service conditions were permanently 
worsened by service.  Further, the 
examiner should specifically comment on 
the medical opinion provided by Dr. 
Conradson.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a low back disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

